United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS                       May 19, 2006

                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk
                                     No. 05-20543


      LYNDSEY RESENDEZ

                                                  Plaintiff-Appellant


                                         versus

      WAL-MART STORES, INC.

                                                  Defendant-Appellee.



                Appeal from the United States District Court for
                         the Southern District of Texas
                           (USDC No. 4:03-cv-1870)
        _______________________________________________________


Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*1

      We affirm for the following reasons:

1.    The 2000 amendment to Federal Rule of Evidence 103 instructs that a party does


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                         Page 1
         not need to renew their objection or offer of proof once the court makes a

definitive ruling. Mathis v. Exxon Corp., 302 F.3d 448, 459 n.16 (5th Cir. 2002).

         Since the matter of Wells’ deposition was discussed in detail at the pretrial

         hearing, Resendez did not have to make a more particularized offer of proof to

         preserve error. However, Wells’ deposition was not excluded because of any

         potential prejudicial effect, but rather because he had no knowledge of any fact of

         consequence to the determination of this case, i.e., crime statistics particular to

         Wal-Mart #285.

2.       Federal Rule of Civil Procedure 51 is clear that a party must object to jury

         instructions on the record, or else review is limited to plain error. Resendez did

         not object to the district court’s response to the jury note. Supplemental

         instructions should be responsive to jury questions and allow the jury to

understand      the issues presented. United States v. Stevens, 38 F.3d 167, 170 (5th Cir.

1994).          The district court’s supplemental instruction did not compel any juror as to

how he          or she “should” vote. Thus, there is no error.

3.       The denial of a motion for new trial based on insufficiency of the evidence is

         reviewed for an abuse of discretion. Polanco v. City of Austin, 78 F.3d 968, 980

         (5th Cir. 1996). Both Wal-Mart’s expert and Resendez’s expert analyzed the

         “calls for service” and reached different conclusions. Difference of opinion

         among experts is the opposite of an absolute absence of evidence supporting the

         jury’s verdict. Thus, there is sufficient evidence to support the verdict.

                                             Page 2
Affirmed.




            Page 3